Title: From Benjamin Franklin to [John Ellicott], 22 September 1763
From: Franklin, Benjamin
To: Ellicott, John


Dear Sir
Boston, Sept. 22. 1763.
In coming thro’ New York to this Place, I made a second Enquiry after Mrs. Holland, and was assur’d there was not nor had been in that Place any such Person. As I return I shall notwithstanding cause an Advertisement to be printed in the Newspapers, if possible by that means to gain Intelligence of her. I will likewise cause another to be printed in the Virginia Gazette, having some Suspicion, that the York may be Yorktown in Virginia, which is not far from James River. I will then send home the Papers, that the Steps taken may be seen; with an authenticated Account of the Enquiry and every thing I can learn by it: My best Respects to the Club; and please to acquaint Mr. Peyton that I have receiv’d his Letter, and shall observe the Contents. I am Sir, with great Esteem Your most obedient Servant
B Franklin
